Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-22 are pending. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, 5 and 7-22, drawn to tomato line FIR-XM17-4454-9059, classified in class 800, subclass 317.4.

II. Claims 4, 6 and19-21, drawn to tomato line DRTH1008, classified in class 800, subclass 317.4.

The inventions are distinct, each from the other because of the following reasons:
Inventions I-II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  
In the instant case, the different inventions are structurally and functionally distinct.  Each tomato line is genotypically and phenotypically distinct from each other.  The parent tomato lines can be used for breeding, and the hybrid can be used for making commodity plant products.  

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

In an interview on 12 January 2021, Kristi Wilson elected the invention of Group I directed to claims 1-3, 5 and 7-22 encompassing tomato line FIR-XM17-4454. Claims 4 and 6 were withdrawn from consideration Claims 4 and 6 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Kristi Wilson on 12 January 2021.

Amendments to the Specification
The specification is amended as follows:

Amend the title of the invention as follows: Tomato Line FIR-XM17-4454.

In the section entitled “ABSTRACT OF THE DISCLOSURE”, remove the limitations “tomato hybrid DRTH1008 and”

Claim Amendments
The claims are amended as follows:

In claim 3, replace the limitation “a” with --an inbred-- prior to the limitation of “plant of said”.

Claims 4 and 6 are cancelled.

In claim 5, replace the limitation “a” with --an inbred-- prior to the limitation “seed of said tomato”.

In claim 12, insert the limitation --, wherein the plant comprises said trait and otherwise all of the morphological and physiological characteristics of tomato line FIR-XM17-4454-- following the limitation “claim 11”.



In claim 19 remove the limitation “at least one of tomato hybrid DRTH1008 or” in line 1 and the limitation “tomato hybrid DRTH1008- or” in part (b).

In claim 20, remove the limitations “tomato hybrid DRTH1008- or” in line 1 and parts (a) and (b).

21. (Currently amended) The method of claim 20, the method further comprising producing a tomato plant grown from [repeating said producing and crossing steps of (a) and (b) using] the seed [from] of said step (b) and crossing said tomato plant with itself or a different tomato plant [for producing a plant according to step (a) for at least one generation] to produce a seed of a[n additional tomato hybrid DRTH1008- or] tomato line FIR-XM17-4454-derived tomato plant.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The closest prior art is van den Bosch (Patent No. US 9,351,453 B2), which teaches tomato variety Foronti having many of the same characteristics as the instantly claimed variety (see col. 6, Table 1).
However, van den Bosch fails to reasonably teach or suggest the parental varieties used to arrive at the instantly claimed variety, and tomato variety Foronti does .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5 and 7-22 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662